United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1944EA
                                   _____________

United States of America,                *
                                         * On Appeal from the United
             Appellee,                   * States District Court
                                         * for the Eastern District
      v.                                 * of Arkansas.
                                         *
John Bloomfield,                         * [To Be Published.]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: August 5, 1998
                                Filed: August 13, 1998
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

       John Bloomfield was charged by a grand jury with a number of drug and firearm
offenses, after Pulaski County police officer Randy Howard found drugs and a loaded
firearm in a car Bloomfield was driving. Bloomfield moved to suppress the evidence
obtained from his vehicle. Following two suppression hearings, the District Court1
denied the motion. Bloomfield then entered a conditional plea of guilty to possessing


      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
over 100 grams of methamphetamine with intent to distribute, in violation of 21 U.S.C.
§ 841(a)(1), reserving his right to appeal the denial of his pretrial motion to suppress,
and the District Court sentenced Bloomfield to 14 years imprisonment and 5 years
supervised release. Bloomfield now appeals, challenging his conviction and sentence.
We affirm.

       We review de novo the legal conclusion that there was probable cause, but we
review findings of historical fact for clear error only. See United States v. Weinbender,
109 F.3d 1327, 1329 (8th Cir. 1997). At the suppression hearings, Howard testified
that on the August 1995 evening in question, he saw Bloomfield driving a Camaro with
1993 license plates, and that a radio check to the police dispatcher confirmed the plates
were expired. After Howard stopped the Camaro, Bloomfield was unable to produce
proof of insurance or vehicle registration. While sitting sideways in the driver’s seat
with his feet outside the car, Bloomfield searched inside his vehicle for the paperwork.
Standing near the vehicle to examine its vehicle identification number, Howard could
see inside the vehicle, where he noticed a firearm sticking out from underneath the
driver’s seat. Howard placed Bloomfield under arrest for possession of a handgun
being carried as a weapon, and during an inventory search of the vehicle, Howard
found narcotics.

      On the basis of Howard’s testimony, which the District Court credited, see
United States v. Moss, 138 F.3d 742, 745 (8th Cir. 1998), we conclude the District
Court did not err in denying Bloomfield&s motion to suppress, see United States v.
Maza, 93 F.3d 1390, 1396 (8th Cir. 1996) (traffic violation provides probable cause
for traffic stop), cert. denied, 117 S. Ct. 1008, 1345 (1997); United States v. Cummins,
920 F.2d 498, 502 (8th Cir. 1990), cert. denied, 502 U.S. 962 (1991); cf. United States
v. Peyton, 108 F.3d 876, 877-78 (8th Cir. 1997).

      Accordingly, we affirm.


                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-